Scott, J.
(dissenting). — This case is very similar to that of the Seattle & Montana Ry. Co. v. Murphine, ante, p. 448. The pleadings took the same course. A different point is raised here, as to allowing a witness to testify there would be danger of that land being ignited by fire from the locomotive. If this testimony was objectionable, it occasioned no harm, for the danger was apparent, and the testimony did not make it any more so. Consequently, and for the reasons stated in my dissenting opinion in the Murphine case as to the right to open and close, I dissent here.
Durbar, J., concurs.